                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BOARD OF TRUSTEES OF THE OHIO
LABORERS BENEFITS,

                         Plaintiff,

vs.                                                            Case No.: 2:19-cv-2029
                                                               JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Jolson

GLOBAL OUTDOOR SOLUTIONS, LLC,

                         Defendant.


                                               ORDER

          On November 8, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that Plaintiff’s Motion for Default Judgment against Defendant be granted. (Doc.

11). The parties were specifically advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

          Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Motion for Default Judgment is hereby GRANTED and judgment shall be entered in

favor of Plaintiff and against Defendant as follows:

          $76,121.50 in unpaid fringe benefit contributions, liquidated damages, and interest for

           the period June 2018 through August 2019

          $8,175.00 in attorneys’ fees plus interest from the time of judgment at the rate of 1% per

           month, and the court costs of this action.
     The Clerk shall remove Documents 10 and 11 from the Court’s pending motions list. The

Clerk of this Court shall enter final judgment as set forth above and close this case.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 2
